DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 08/23/2022 have been entered. Claims 1-5, 7-16, and 19-23 remain pending in the application, with Claim 6 newly canceled, Claims 1, 7-9, 11, and 14 newly added, and Claims 19-23 newly canceled. Applicant’s amendments to the Claims have not overcome each and every objection previously set forth in the Non-final Office Action mailed 06/07/2022 (see objections below).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 14 recites the limitation “the engineered lace zones form a repeating pattern” which lacks antecedent basis in the written specification. Applicant discloses in paragraph [0022] of the written specification: “The lace panel 712 may include engineered lace zones 714 forming a leopard-like pattern having spots 714a” and “The lace panel 912 may include engineered lace zones 914 forming a striped or wave-like pattern,” and shows the lace panels having a pattern in figs. 7-9. However, Applicant does not recite or show wherein the patterns are repeating. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-9, 11-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Shen et al. (US 2014/0366585) in view of Durham (US 2019/0133216).
Regarding Claim 1, Shen et al. teaches a sports garment (510) having integrated engineered lace zones, comprising: a lace panel (see annotated Fig.) forming at least a portion of the garment and having a first engineered lace zone (see annotated Fig., generally referred to by reference character 230) and a second engineered lace zone (see annotated Fig., generally referred to by reference character 210), the first engineered lace zone having a first structural property and the second engineered lace zone having a second structural property (paragraph [0036], “textile fibers 114 of a seamless panel 110 may form low-power zone 210 of a low-power knit construction 410, medium-power zone 220 of a medium-power knit construction 420, high-power zone 230 of a high-power knit construction 430,” wherein the first engineer lace zone is a high-power zone, the second engineered lace zone is a low-power zone, and knit construction is considered as a structural property).
Shen does not teach a fabric panel connected to the lace panel; wherein the fabric panel is an inner liner, a short, or a brief; and, wherein the lace panel extends over or incorporates the fabric panel.
Attention is drawn to Durham, which teaches an analogous article of apparel. Durham teaches a sports garment (10) having integrated engineered lace zones, comprising: a lace panel (32, 34) forming at least a portion of the garment (figs. 1 and 2 show the lace panel (32, 34) forming a portion of the garment (10)) and having a first engineered lace zone (50) and a second engineered lace zone (70), the first engineered lace zone having a first structural property and the second engineered lace zone having a second structural property (paragraph [0024], “the stretch fabric panels 50 are manufactured from a first fabric material, and the rigid panels 70 are manufactured from a second different material,” wherein as the first and second engineered lace zones are made of different fabrics they have different structural properties); and, a fabric panel connected to the lace panel; wherein the fabric panel is an inner liner, a short, or a brief; and, wherein the lace panel extends over or incorporates the fabric panel (paragraph [0033], “the garment 10 includes a liner layer (e.g., an under layer, an inner layer, etc.) disposed within the cavity 20 of the garment 10 and coupled (e.g., sewn, etc.) to one or more of the panels (e.g., under the rigid panel 70 alone, etc.) or along the single, continuous layer formed by the stretch fabric panels 50 and the rigid panels 70,” wherein the liner layer is equivalent to the fabric panel and as the fabric panel extends within the cavity of the sports garment (10) it is obviously extended over by the lace panel (made up of first and second engineered lace zones (50, 70, respectively)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shen to include the teachings of Durham such that the sports garment includes a fabric panel connected to the lace panel; wherein the fabric panel is an inner liner, a short, or a brief; and, wherein the lace panel extends over or incorporates the fabric panel so as to space the lace panel from the wearer’s skin, providing increased comfort and reducing chafing (paragraph [0033], “According to an exemplary embodiment, the liner layer covers the seams formed between the stretch fabric panels 50 and the rigid panels 70 (e.g., such that the seams, the stretch fabric panels 50, and/or the rigid panels 70 do not come into contact with the wearer, providing increased comfort, reducing chaffing and/or scratching, etc.)”).
Regarding Claim 2, Shen et al. teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. Shen et al. further teaches wherein a transition between the first (see annotated Fig.) and second (see annotated Fig.) engineered lace zones is seamless (paragraph [0035], “each performance zone within seamless panel 110 is continuously knitted together with other performance zones 200,” wherein the first and second engineered lace zones are each performance zones (as explained in the rejection above); annotated fig. 2 shows the lace panel and therefore the engineered lace zones being seamless).
Regarding Claim 3, Shen et al. teaches all of the limitations of the sports garment of Claim 2, as discussed in the rejections above. Shen et al. further teaches wherein the first structural property is formed by a first combination of one or more types of yarns, knit stitch construction types, and/or lace gauges (paragraph [0040], “high-power knit construction 430 is formed of textile fibers 114 forming first basic stitch type 310 and textile fibers 114 forming second basic stitch type 320 in about a 5:1 ratio… This pattern may repeat throughout high power zone 230,” wherein the first structural property is equivalent to the knit stitch construction types) and the second structural property is formed by a second combination of one or more types of yarns, knit stitch construction types, and/or lace gauges (paragraph [0038], “low-power knit construction 410 is formed entirely of textile fibers 114 forming second basic stitch type 320 (see FIG. 6). This pattern may repeat throughout low-power zone 210,” wherein the second structural property is equivalent to the knit stitch construction types), and wherein the first structural property is different than the second structural property (paragraph [0040] discloses wherein the first structural property is a combination of the first and second basic stitch type, which is different than the second structural property which is formed only  by the second basic stitch type as disclosed in paragraph [0038]).
Regarding Claim 4, Shen et al. teaches all of the limitations of the sports garment of Claim 3, as discussed in the rejections above. Shen et al. further teaches wherein the first engineered lace zone (see annotated Fig.) provides a first amount of pressure and the second engineered lace zone (see annotated Fig.) provides a second amount of pressure (paragraph [0049], “high-power zone 230 has a higher modulus than both low-power zone 210 and medium-power zone 220,” wherein the first amount of pressure is in the high power zone and the second amount of pressure is applied in the low power zone, and as a modulus corresponds to compression of a performance zone 200 (paragraph [0044]), first and second engineered lace zones have a first and second amount of pressure, respectively).
Regarding Claim 5, Shen et al. teaches all of the limitations of the sports garment of Claim 4, as discussed in the rejections above. Shen et al. further teaches wherein the first amount of pressure is greater than the second amount of pressure (paragraph [0049], “high-power zone 230 has a higher modulus than both low-power zone 210 and medium-power zone 220,” wherein the first pressure is in the high power zone and the second amount of pressure is applied in the low power zone, and as a higher modulus corresponds to higher power and compression of a performance zone 200 (paragraph [0044]), the first amount of pressure is greater than the second amount of pressure).
Regarding Claim 7, Shen et al. teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. 
Attention is drawn to Durham, which teaches an analogous article of apparel. Durham teaches a sports garment (10) having integrated engineered lace zones, comprising: a lace panel (32, 34) forming at least a portion of the garment (figs. 1 and 2 show the lace panel (32, 34) forming a portion of the garment (10)) and having a first engineered lace zone (50) and a second engineered lace zone (70), the first engineered lace zone having a first structural property and the second engineered lace zone having a second structural property (paragraph [0024], “the stretch fabric panels 50 are manufactured from a first fabric material, and the rigid panels 70 are manufactured from a second different material,” wherein as the first and second engineered lace zones are made of different fabrics they have different structural properties); and, a fabric panel connected to the lace panel; wherein the fabric panel is an inner liner, a short, or a brief; and, wherein the lace panel extends over or incorporates the fabric panel (paragraph [0033], “the garment 10 includes a liner layer (e.g., an under layer, an inner layer, etc.) disposed within the cavity 20 of the garment 10 and coupled (e.g., sewn, etc.) to one or more of the panels (e.g., under the rigid panel 70 alone, etc.) or along the single, continuous layer formed by the stretch fabric panels 50 and the rigid panels 70,” wherein the liner layer is equivalent to the fabric panel and as the fabric panel extends within the cavity of the sports garment (10) it is obviously extended over by the lace panel (made up of first and second engineered lace zones (50, 70, respectively)). Durham further teaches wherein the fabric panel is connected to the lace panel by sewing (paragraph [0033], “the garment 10 includes a liner layer (e.g., an under layer, an inner layer, etc.) disposed within the cavity 20 of the garment 10 and coupled (e.g., sewn, etc.) to one or more of the panels (e.g., under the rigid panel 70 alone, etc.) or along the single, continuous layer formed by the stretch fabric panels 50 and the rigid panels 70,” wherein the liner layer is equivalent to the fabric panel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shen et al. to include the teachings of Durham such that the fabric panel is connected to the lace panel by sewing so as to securely fasten the lace panel and fabric panel together to avoid tangling and/or detachment of the panels.
Regarding Claim 8, Shen et al. teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. 
Shen et al. does not explicitly teach wherein the fabric panel  is connected to the lace panel by bonding, however as Shen et al. has been modified above to have a fabric panel coupled to the inner side of the lace panel (as explained above) and paragraph [0031] discloses “apparel may be formed from a number of discrete seamless textile panels joined together at seams (e.g., by fusion, gluing, sewing, stapling, or heat-bonding, usually near the edges of the panels),” (emphasis added), it would have been obvious to modify Shen et al. such that the fabric panel  is connected to the lace panel by bonding, especially as bonding is a well-known method of coupling textiles in the apparel art.
Regarding Claim 9, Shen et al. teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. 
Shen et al. does not teach wherein the fabric panel has a third structural property that is different than both the first structural property and the second structural property of the lace panel.
Attention is drawn to Durham, which teaches an analogous article of apparel. Durham teaches a sports garment (10) having integrated engineered lace zones, comprising: a lace panel (32, 34) forming at least a portion of the garment (figs. 1 and 2 show the lace panel (32, 34) forming a portion of the garment (10)) and having a first engineered lace zone (50) and a second engineered lace zone (70), the first engineered lace zone having a first structural property and the second engineered lace zone having a second structural property (paragraph [0024], “the stretch fabric panels 50 are manufactured from a first fabric material, and the rigid panels 70 are manufactured from a second different material,” wherein as the first and second engineered lace zones are made of different fabrics they have different structural properties); and, a fabric panel connected to the lace panel; wherein the fabric panel is an inner liner, a short, or a brief; and, wherein the lace panel extends over or incorporates the fabric panel (paragraph [0033], “the garment 10 includes a liner layer (e.g., an under layer, an inner layer, etc.) disposed within the cavity 20 of the garment 10 and coupled (e.g., sewn, etc.) to one or more of the panels (e.g., under the rigid panel 70 alone, etc.) or along the single, continuous layer formed by the stretch fabric panels 50 and the rigid panels 70,” wherein the liner layer is equivalent to the fabric panel and as the fabric panel extends within the cavity of the sports garment (10) it is obviously extended over by the lace panel (made up of first and second engineered lace zones (50, 70, respectively)). Durham further teaches wherein the fabric panel has a third structural property (paragraph [0033], “the liner layer includes a stretch mesh fabric material”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shen et al. to include the teachings of Durham such that the fabric panel has a third structural property so as to provide ventilation through the fabric panel via the openings in the mesh (paragraph [0033], “the liner layer includes a stretch mesh fabric material… In some embodiments, the liner layer includes a material that is configured to provide ventilation to the wearer of the garment 10”). Examiner notes that neither Shen et al. or Durham teach explicitly wherein the third structural property is different from the first and second structural properties, however as Shen et al. teaches (paragraph [0040]) “high-power knit construction 430 is formed of textile fibers 114 forming first basic stitch type 310 and textile fibers 114 forming second basic stitch type 320 in about a 5:1 ratio… This pattern may repeat throughout high power zone 230,” wherein the first structural property is equivalent to the knit stitch construction types and (paragraph [0038]) “low-power knit construction 410 is formed entirely of textile fibers 114 forming second basic stitch type 320 (see FIG. 6). This pattern may repeat throughout low-power zone 210,” wherein the second structural property is equivalent to the knit stitch construction types, and Durham teaches the fabric panel being mesh and for ventilation (paragraph [0033]), the third structural property is obviously different than the first and second structural properties, as Shen et al. does not teach either the first or second engineered lace zones being made of mesh.
Regarding Claim 10, Shen et al. teaches all of the limitations of the sports garment of Claim 9, as discussed in the rejections above. 
Shen et al. does not explicitly teach wherein the fabric panel (see annotated Fig.) provides a third amount of pressure that is different than both the first amount of pressure and the second amount of pressure. However, Shen et al. as modified teaches the fabric panel being made of a stretch mesh that provides ventilation (see rejection above), the pressure of the fabric panel would obviously be different from the first amount of pressure created by a high power zone in the first engineered lace zone (as explained in the rejections above), and the second amount of pressure created by the low power zone in the second engineered lace zone (as explained in the rejections above), as the fabric panel is more porous due to being made of mesh, it would obviously have a different pressure than the first and second engineered lace zones. Additionally, it is noted that pressure is a results effective variable. The third amount of pressure must be high enough to prevent interference with the lace panel but also low enough to allow for the wearer’s comfort. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the invention of the prior art with a third pressure different from the first and second pressures since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the comfort and fit of the sports garment. 
Regarding Claim 11, Shen et al. teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. Shen et al. further teaches wherein the lace panel (see annotated Fig.) further comprises at least one additional engineered lace zone (see annotated Fig., generally referred to by reference character 220) joined to at least one of the first engineered lace zone (see annotated Fig.) and the second engineered lace zone (see annotated Fig.) by a respective seamless transition (paragraph [0035], “each performance zone within seamless panel 110 is continuously knitted together with other performance zones 200,” wherein the first, second, and third engineered lace zones are each performance zones (as explained in the rejection above); annotated fig. 2 shows the lace panel and therefore the engineered lace zones being seamless) and having a structural property defined by a combination of one or more types of yarns, knit stitch construction types, and/or lace gauges, (paragraph [0039], “medium-power knit construction 420 is formed of textile fibers 114 forming first basic stitch type 310 and textile fibers 114 forming second basic stitch type 320 in about a 2:1 ratio… This pattern may repeat throughout medium-power zone 220,” wherein the third structural property is equivalent to the stitch type knit construction) the structural property of the additional engineered lace zone being different than both the first structural property and the second structural property (paragraph [0040] discloses wherein the first structural property is a combination of the first and second basic stitch type, which is different than the second structural property which is formed only  by the second basic stitch type as disclosed in paragraph [0038], and different from the third structural property which is first and second basic stitch type, but in a different ratio than is used for the first structural property (paragraph [0039])). 
Regarding Claim 12, Shen et al. teaches all of the limitations of the sports garment of Claim 11, as discussed in the rejections above. Shen et al. further teaches wherein the at least one additional engineered lace zone provides an amount of pressure that is greater than the second amount of pressure of the second engineered lace zone but less than the first amount of pressure of the first engineered lace zone (paragraph [0049], “high-power zone 230 has a higher modulus than both low-power zone 210 and medium-power zone 220,”  and paragraph [0050] discloses “medium-power zone 220 has a higher modulus than low-power zone 210,” wherein a the first pressure is in the high power zone, the second amount of pressure is applied in the low power zone, and the pressure of the at least one additional engineered zone is applied in  the medium power zone, and as a higher modulus corresponds to higher power and compression of a performance zone 200 (paragraph [0044]), the first amount of pressure is greater than the amount of pressure of the at least one additional engineered lace zone, and the amount of pressure of the at least one additional engineered lace zone is greater than the second amount of pressure).
Regarding Claim 13, Shen et al. teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. Shen et al. further teaches wherein the engineered lace zones change gradually along a length or width of the garment (annotated fig. 2 shows the lace panel gradually decreasing in width along a length of the garment, and the first and second engineered lace zones also decreasing gradually in width along a length of the garment).
Regarding Claim 16, Shen et al. teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. Shen et al. further teaches wherein the garment (510) is a sports tight or pair of sports tights (paragraph [0032], “knitted garment 100 as depicted in FIGS. 1A and 1B is a pair of pants 510” and paragraph [0057], “the embodiments discussed above related to athletic performance pants,” wherein pants are considered as equivalent to tights, as the pants are knitted and provide pressure (as cited in the rejections above)).

    PNG
    media_image1.png
    598
    638
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    833
    516
    media_image2.png
    Greyscale


Claims 1-2, 14-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over O’Sullivan (US 2020/0399798) in view of Durham (US 2019/0133216).
Regarding Claim 1, O’Sullivan teaches a sports garment (100) having integrated engineered lace zones (paragraph [0035], “a knit article 100 is knit using a first yarn 110 and may include at least a first region 130 having a reflective yarn 150,” wherein as the sports garment (100) is knit using different yarns it is considered as having integrated engineered lace zones), comprising: a lace panel (see annotated Fig.) forming at least a portion of the garment (annotated fig. 1A shows the lace panel forming at least a portion of the garment) and having a first engineered lace zone (130) and a second engineered lace zone (110), the first engineered lace zone having a first structural property and the second engineered lace zone having a second structural property (paragraph [0038] discloses “First yarn 110 can be a non-reflective yarn,” and paragraph [0041] discloses “A reflective yarn 150 is knit into at least a region 130 of knit article 100,” wherein the first and second lace zones are structurally different in that they are made of different yarns).
O’Sullivan does not teach a fabric panel connected to the lace panel; wherein the fabric panel is an inner liner, a short, or a brief; and, wherein the lace panel extends over or incorporates the fabric panel.  
Attention is drawn to Durham, which teaches an analogous article of apparel. Durham teaches a sports garment (10) having integrated engineered lace zones, comprising: a lace panel (32, 34) forming at least a portion of the garment (figs. 1 and 2 show the lace panel (32, 34) forming a portion of the garment (10)) and having a first engineered lace zone (50) and a second engineered lace zone (70), the first engineered lace zone having a first structural property and the second engineered lace zone having a second structural property (paragraph [0024], “the stretch fabric panels 50 are manufactured from a first fabric material, and the rigid panels 70 are manufactured from a second different material,” wherein as the first and second engineered lace zones are made of different fabrics they have different structural properties); and, a fabric panel connected to the lace panel; wherein the fabric panel is an inner liner, a short, or a brief; and, wherein the lace panel extends over or incorporates the fabric panel (paragraph [0033], “the garment 10 includes a liner layer (e.g., an under layer, an inner layer, etc.) disposed within the cavity 20 of the garment 10 and coupled (e.g., sewn, etc.) to one or more of the panels (e.g., under the rigid panel 70 alone, etc.) or along the single, continuous layer formed by the stretch fabric panels 50 and the rigid panels 70,” wherein the liner layer is equivalent to the fabric panel and as the fabric panel extends within the cavity of the sports garment (10) it is obviously extended over by the lace panel (made up of first and second engineered lace zones (50, 70, respectively)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Sullivan to include the teachings of Durham such that the sports garment includes a fabric panel connected to the lace panel; wherein the fabric panel is an inner liner, a short, or a brief; and, wherein the lace panel extends over or incorporates the fabric panel so as to space the lace panel from the wearer’s skin, providing increased comfort and reducing chafing (paragraph [0033], “According to an exemplary embodiment, the liner layer covers the seams formed between the stretch fabric panels 50 and the rigid panels 70 (e.g., such that the seams, the stretch fabric panels 50, and/or the rigid panels 70 do not come into contact with the wearer, providing increased comfort, reducing chaffing and/or scratching, etc.)”).
Regarding Claim 2, O’Sullivan teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. O’Sullivan further teaches wherein a transition between the first (110) and second (150) engineered lace zones is seamless (fig. 3 shows the first (110) and second (150 engineered lace zones seamlessly knitted together).
Regarding Claim 14, O’Sullivan teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. O’Sullivan further teaches wherein the engineered lace zones (110, 150) form a repeating pattern (figs. 1A and 1B show the engineered lace zones (110, 150) forming a repeating pattern of stripes; paragraph [0043] discloses “reflective yarn 150 may be knit into knit article 100 so as to form a plurality of stripes. Reflective yarn 150 may be incorporated in a first course and a second course, wherein the first and second courses are spaced by at least one additional course,” wherein the stripes are the repeating pattern).
Regarding Claim 15, O’Sullivan teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. O’Sullivan further teaches wherein the lace panel (see annotated Fig.) comprises a reflective yarn incorporated therein (paragraph [0041] “A reflective yarn 150 is knit into at least a region 130 of knit article 100”; annotated fig. 1A shows the reflective yarn making up the first engineered lace zone (150) being a part of the lace panel).
Regarding Claim 16, O’Sullivan teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. O’Sullivan further teaches wherein the garment is a sports tight or pair of sports tights (paragraph [0035] discloses “knit article 100 may be a portion of a pair of tights or leggings,” wherein the tights and leggings can obviously be for sports).
Regarding Claim 20, O’Sullivan teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. O’Sullivan further teaches wherein the engineered lace zones (110, 150) form a striped or wave-like pattern having a plurality of lines or waves on a background, wherein the first engineered lace zone (150) is a plurality of first engineered lace zones, wherein the plurality of first engineered lace zones forms the plurality of lines or waves, respectively, and wherein the second engineered lace zone (110) forms the background (figs. 1A and 1B show the first engineered lace zone (150) being a plurality of stripes and the second engineered lace zone (110) being a background for the stripes; paragraph [0043] discloses “reflective yarn 150 may be knit into knit article 100 so as to form a plurality of stripes”).
Regarding Claim 21, O’Sullivan teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. O’Sullivan further teaches wherein the first engineered lace zone (150) is a plurality of first engineered lace zones, wherein the second engineered lace zone (110) is a plurality of second engineered lace zones (fig. 1A shows a plurality of first engineered lace zones (150, also shown in gray shading) and a plurality of second engineered lace zones (110, shown by the white areas), and wherein a first pattern (see annotated Fig.) formed on a first leg (see annotated Fig.) of the sports garment by the pluralities of first and second engineered lace zones is different than a second pattern (see annotated Fig.) formed on a second leg (see annotated Fig.) of the sports garment by the pluralities of first and second engineered lace zones (annotated fig. 1A shows a first pattern on a first leg being different from a second pattern on a second leg).
Regarding Claim 22, O’Sullivan teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. 
O’Sullivan does not explicitly teach wherein a density of the lace panel gradually changes along a length of the sports garment. However, O’Sullivan teaches the first engineered lace zone (150) having a plurality of first engineered lace zones, the plurality of first engineered lace zones forming a pattern of gradual change along the length of the lace panel (Fig. 1 shows a gradual change of the plurality of first engineered lace zones (150, shown also by the gray shading). O’Sullivan further teaches wherein the first engineered lace zone is knitted such that the reflective yarn 150 may include a float position 154 for every stitch position 152, such that there is an alternating pattern of stitches and floats (paragraph [0045], see also fig. 3). This results in the density of the first engineered lace zone is lesser than the density of the second engineered lace zone, which has no floats (as shown in fig. 3). As the first engineered lace zone has a lesser density than the second engineered lace zone, and the first engineered lace zone forms a gradual pattern of stripes, the density of the lace panel would obviously gradually change along the length of the sports garment.

    PNG
    media_image3.png
    656
    535
    media_image3.png
    Greyscale

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over HUE Women’s Leopard Jacquard Leggings, herein after referred to as “Hue” (NPL, 2019) in view of Durham (US 2019/0133216).
Regarding Claim 1, Hue teaches a sports garment (see annotated Fig.) having integrated engineered lace zones (p. 1 discloses the garment is a “Jacquard Legging” wherein as the garment is jacquard it has engineered lace zones. Examiner notes that the application is directed towards the functional use of “sports.” It is noted that product claims are only considered with respect to the structural limitations, as recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP § 2114 II)), comprising: a lace panel (see annotated Fig.) forming at least a portion of the garment (annotated fig. shows the lace panel forming the garment) and having a first engineered lace zone (see annotated Fig.) and a second engineered lace zone (see annotated Fig.) , the first engineered lace zone having a first structural property and the second engineered lace zone having a second structural property (annotated fig. shows the first and second engineered lace zones being two different colors and therefore two different yarns, and therein having a first and a second structural property, respectively).
Hue does not teach a fabric panel connected to the lace panel; wherein the fabric panel is an inner liner, a short, or a brief; and, wherein the lace panel extends over or incorporates the fabric panel.
Attention is drawn to Durham, which teaches an analogous article of apparel. Durham teaches a sports garment (10) having integrated engineered lace zones, comprising: a lace panel (32, 34) forming at least a portion of the garment (figs. 1 and 2 show the lace panel (32, 34) forming a portion of the garment (10)) and having a first engineered lace zone (50) and a second engineered lace zone (70), the first engineered lace zone having a first structural property and the second engineered lace zone having a second structural property (paragraph [0024], “the stretch fabric panels 50 are manufactured from a first fabric material, and the rigid panels 70 are manufactured from a second different material,” wherein as the first and second engineered lace zones are made of different fabrics they have different structural properties); and, a fabric panel connected to the lace panel; wherein the fabric panel is an inner liner, a short, or a brief; and, wherein the lace panel extends over or incorporates the fabric panel (paragraph [0033], “the garment 10 includes a liner layer (e.g., an under layer, an inner layer, etc.) disposed within the cavity 20 of the garment 10 and coupled (e.g., sewn, etc.) to one or more of the panels (e.g., under the rigid panel 70 alone, etc.) or along the single, continuous layer formed by the stretch fabric panels 50 and the rigid panels 70,” wherein the liner layer is equivalent to the fabric panel and as the fabric panel extends within the cavity of the sports garment (10) it is obviously extended over by the lace panel (made up of first and second engineered lace zones (50, 70, respectively)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hue to include the teachings of Durham such that the sports garment includes a fabric panel connected to the lace panel; wherein the fabric panel is an inner liner, a short, or a brief; and, wherein the lace panel extends over or incorporates the fabric panel so as to space the lace panel from the wearer’s skin, providing increased comfort and reducing chafing (paragraph [0033], “According to an exemplary embodiment, the liner layer covers the seams formed between the stretch fabric panels 50 and the rigid panels 70 (e.g., such that the seams, the stretch fabric panels 50, and/or the rigid panels 70 do not come into contact with the wearer, providing increased comfort, reducing chaffing and/or scratching, etc.)”).
Regarding Claim 19, Hue teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. Hue further teaches wherein the engineered lace zones form a leopard-like pattern having a plurality of spots on a background (annotated fig. shows the engineered lace zones forming a leopard like pattern; p. 1, “All over leopard print on jacquard fabric”), wherein the first engineered lace zone is a plurality of first engineered lace zones, wherein the plurality of first engineered lace zones forms the plurality of spots, respectively, and wherein the second engineered lace zone forms the background (annotated fig. shows the first engineered lace zone being a plurality of zones forming a plurality of spots and the second engineered lace zone forming the background).

    PNG
    media_image4.png
    553
    634
    media_image4.png
    Greyscale

Claims 1-3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over O’Sullivan (US 2020/0399798) in view of Szilagyi (US 2021/0145084).
Regarding Claim 1, Szilagyi teaches a sports garment (200) having integrated engineered lace zones, comprising: a lace panel (202, 204, 206, 208) forming at least a portion of the garment and having a first engineered lace zone (210, 220, 230, 240) and a second engineered lace zone (260, 270), the first engineered lace zone having a first structural property and the second engineered lace zone having a second structural property (paragraph [0063], “the compressive forces applied by each of the zones of pants 200 configured to shape the body may be different from the compressive forces applied by each of the zones of pants 200 configured to provide motion support,” wherein the first engineered lace zone shapes the body and the second engineered lace zone provides motion support, and paragraph [0068] further discloses “For example, the compressive force of the zones discussed herein may be determined by the type of yarn, the type of knitting or knitting stitches, the density of the knit, the tension of the yarn, ribbing structures within a fabric, fabric construction, or a combination of the foregoing characteristics,” therein as the first and second engineered lace zones have different compressions, they have first and second structural properties).
Szilagyi does not teach a fabric panel connected to the lace panel; wherein the fabric panel is an inner liner, a short, or a brief; and, wherein the lace panel extends over or incorporates the fabric panel.
Attention is drawn to Durham, which teaches an analogous article of apparel. Durham teaches a sports garment (10) having integrated engineered lace zones, comprising: a lace panel (32, 34) forming at least a portion of the garment (figs. 1 and 2 show the lace panel (32, 34) forming a portion of the garment (10)) and having a first engineered lace zone (50) and a second engineered lace zone (70), the first engineered lace zone having a first structural property and the second engineered lace zone having a second structural property (paragraph [0024], “the stretch fabric panels 50 are manufactured from a first fabric material, and the rigid panels 70 are manufactured from a second different material,” wherein as the first and second engineered lace zones are made of different fabrics they have different structural properties); and, a fabric panel connected to the lace panel; wherein the fabric panel is an inner liner, a short, or a brief; and, wherein the lace panel extends over or incorporates the fabric panel (paragraph [0033], “the garment 10 includes a liner layer (e.g., an under layer, an inner layer, etc.) disposed within the cavity 20 of the garment 10 and coupled (e.g., sewn, etc.) to one or more of the panels (e.g., under the rigid panel 70 alone, etc.) or along the single, continuous layer formed by the stretch fabric panels 50 and the rigid panels 70,” wherein the liner layer is equivalent to the fabric panel and as the fabric panel extends within the cavity of the sports garment (10) it is obviously extended over by the lace panel (made up of first and second engineered lace zones (50, 70, respectively)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Szilagyi to include the teachings of Durham such that the sports garment includes a fabric panel connected to the lace panel; wherein the fabric panel is an inner liner, a short, or a brief; and, wherein the lace panel extends over or incorporates the fabric panel so as to space the lace panel from the wearer’s skin, providing increased comfort and reducing chafing (paragraph [0033], “According to an exemplary embodiment, the liner layer covers the seams formed between the stretch fabric panels 50 and the rigid panels 70 (e.g., such that the seams, the stretch fabric panels 50, and/or the rigid panels 70 do not come into contact with the wearer, providing increased comfort, reducing chaffing and/or scratching, etc.)”).
Regarding Claim 2, Szilagyi teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. Szilagyi further teaches wherein a transition between the first (210, 220, 230, 240) and second (260, 270) engineered lace zones is seamless (paragraph [0067], “the entire sports garment 10, 100, 200 may be made from a single textile. Thus, the various zones may be coupled together seamlessly (e.g., the zones are coupled by the knitting process)”).
Regarding Claim 3, Szilagyi teaches all of the limitations of the sports garment of Claim 2, as discussed in the rejections above. Szilagyi further teaches wherein the first structural property is formed by a first combination of one or more types of yarns, knit stitch construction types, and/or lace gauges and the second structural property is formed by a second combination of one or more types of yarns, knit stitch construction types, and/or lace gauges, and wherein the first structural property is different than the second structural property  (paragraph [0063], “the compressive forces applied by each of the zones of pants 200 configured to shape the body may be different from the compressive forces applied by each of the zones of pants 200 configured to provide motion support,” wherein the first engineered lace zone shapes the body and the se3cod engineered lace zone provides motion support, and paragraph [0068] further discloses “For example, the compressive force of the zones discussed herein may be determined by the type of yarn, the type of knitting or knitting stitches, the density of the knit, the tension of the yarn, ribbing structures within a fabric, fabric construction, or a combination of the foregoing characteristics,” therein as the first and second engineered lace zones have different compressions, they have different first and second structural properties to achieve the different compressions).
Regarding Claim 23, Szilagyi teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. Szilagyi further teaches wherein the first engineered lace zone (210, 220, 230, 240) covers a pelvic area of the sports garment encircling a waist of the sports garment and splitting to cover an upper thigh area of each leg of the sports garment (figs. 5-8 show the first engineered lace zone (210, 220, 230, 240) covering the pelvic area, encircling the waist of the sports garment, and splitting to cover an upper thigh area of each leg of the sports garment) and wherein a density of the lace panel in the first engineered lace zone (210, 220, 230, 240) is greater than that of portions of the lace panel (260, 270) extending down each leg of the sports garment to thereby reduce transparency in the pelvic area (fig. 7 shows the first lace zone covering the pelvic area and extending down the upper thighs, and shows the second lace zone (260, 270) extending down the leg of the sports garment below the first lace zone. Szilagyi does not teach explicitly wherein the first engineered lace zone has a greater density, however Szilagyi discloses “the various zones may be formed in the textile by modifying characteristics of the knitting. In some embodiments, the characteristics may be, for example, the type of yarn, the type of knitting stich, or a density of the knit,” (emphasis added) and as increasing the density of the knit would increase the compression, it would be obvious to modify the first engineered lace zone to have a greater density than the remainder of the sports garment, as Szilagyi discloses the first engineered lace zone is body shaping (paragraph [0060]) which would have a higher compression than the second engineered lace zone, which is meant to support movement (paragraph [0061])).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-14, and 16 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the 35 U.S.C. 102 rejection of Claims 1-9, 11, 14 and 16 in view of Shen et al., Applicant submits that Shen et al. does not teach a lace panel connected to a fabric panel, wherein the fabric panel is an inner liner, short, or brief, and wherein the lace panel extends over or incorporated the fabric panel. However, such argument is moot in view of the new 35 U.S.C. 103 rejection as set forth above over Shen et al. and Durham.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732